Order filed, August 17, 2016.




                                    In The

                   Fourteenth Court of Appeals
                                 ____________

                             NO. 14-16-00502-CV
                               ____________

    DONALD KILPATRICK, INDIVIDUALLY AND AS ASSIGNEE OF
        CAUSES OF ACTION OF JEREMY DICKS, Appellant

                                      V.

 ERIC L. ESTES, ADRIANA POTOCZNIAK, ET AL AND DUETSCHE
BANK NATIONAL TRUST COMPANY AS TRUSTEE FOR SOUNDVIEW
  HOME LOAN TRUST 2006-OPT5 ASSET-BACKED CERTIFICATES
    SERIES 2006-OPT5, HOMEWARD RESIDENTIAL, INC F/K/A
    AMERICAN HOME MORTGAGE SERVICING, INC., Appellee


                   On Appeal from the 55th District Court
                           Harris County, Texas
                    Trial Court Cause No. 2015-31821A


                                   ORDER

      The reporter’s record in this case was due August 02, 2016. See Tex. R.
App. P. 35.1. The court has not received a request to extend time for filing the
record. The record has not been filed with the court. Because the reporter’s record
has not been filed timely, we issue the following order.

      We order Gina Wilburn, the official court reporter, to file the record in this
appeal within 30 days of the date of this order.

                                  PER CURIAM